Title: Lafayette to Thomas Jefferson, 17 February 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


            
              My dear friend
              La grange february 17h 1816
            
            I Have not, Since a very Long while, Received An Answer from You. a Letter of Mine will probably Go By the opportunity which Carries these Lines. I shall Therefore only inclose a Copy of the Letter writen to our friend dupont de Nemours By Another friend of ours. it Relates more to you than to Him and if you Can Give Him the  informations and Send the Books Herein Requested You will greatly oblige us. The Situation of His Health and Eyes is very painfull.
            while the Spirit of pilnitz and Coblentz is pursuing its Counter Revolutionary System I Hold my Agricultural Retirement of La grange, Surrounded By my family and Entertaining myself with the fond Hope That the Cause of french and European Liberty is far from Being Lost.
            Most Affectionately forever
            
              Your old friend
              Lafayette
            
          